Case 9:19-cv-80825-DMM Document 47 Entered on FLSD Docket 11/27/2019 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION

                                    CASE NO: 19-CV-80825-DMM

  JENNIFER QUASHA, on behalf of her
  son, H.Q., a minor

         Plaintiffs

  vs.

  CITY OF PALM BEACH GARDENS, FLORIDA

        Defendants
  __________________________________________/

                      RESPONSE TO DEFENDANT, MOTION TO COMPEL

         COMES NOW, Plaintiff, JENNIFER QUASHA, on behalf of her son, H.Q., by and

  through undersigned counsel, and hereby file this response to Defendant’s, CITY OF PALM

  BEACH GARDENS Motion to Compel Deposition Testimony against non-party, Michael Galluci

  [DE-39], and states as follows:

         The Plaintiff lacks standing to object to the non-party subpoena, and has no objection to

  the taking of Mr. Galluci’s deposition and asking questions about H.Q. The Plaintiff does not have

  standing to speak for other children or whether the School District would need a protective order

  or for other limitations on Mr. Galluci’s testimony.

         Respectfully submitted this 27th day of November, 2019.

                                               By:       s/ Matthew W. Dietz
                                                         Matthew W. Dietz, Esq.
                                                         FL BAR NO.: 0084905
Case 9:19-cv-80825-DMM Document 47 Entered on FLSD Docket 11/27/2019 Page 2 of 2
                                                        Quasha v. City of Palm Beach Gardens, FL
                                                                  CASE NO.: 19-CV-80825-DMM
                                                                                      Page 2 of 2



                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on November 27, 2019, I electronically filed the foregoing with

  the Clerk of the Court by using the CM/ECF system which will send notice of electronic filing to

  all parties and counsel of record, or in some other authorized manner for those counsel or parties

  who are not authorized to receive notices electronically.


                                        DISABILITY INDEPENDENCE GROUP, INC.
                                        2990 Southwest 35th Avenue
                                        Miami, Florida 33133
                                        Phone (305) 669-2822
                                        Facsimile (305) 442-4181
                                        E-Mail: mdietz@justdigit.org
                                                aa@justdigit.org

                                        By:    s/ Matthew W. Dietz
                                               Matthew W. Dietz, Esq.
                                               FL BAR NO.: 0084905




    Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
